Name: Commission Regulation (EC) No 2185/97 of 3 November 1997 amending Regulation (EC) No 1959/97 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State except Spain, Portugal, Germany and the Netherlands
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  economic geography
 Date Published: nan

 4. 11 . 97 PENI Official Journal of the European Communities L 299/9 COMMISSION REGULATION (EC) No 2185/97 of 3 November 1997 amending Regulation (EC) No 1959/97 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State except Spain, Portugal , Germany and the Netherlands HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ('), as last amended by Regu ­ lation (EC) No 686/97 (2), and in particular Article 21 (3) thereof, Whereas Commission Regulation (EC) No 1959/97 (3) stops fishing for horse mackerel by vessels flying the flag of a Member State except Spain , Portugal , Germany and the Netherlands; Whereas on 17 October 1997 Spain transferred to France 4 000 tonnes of horse mackerel and on 21 October 1997 to Ireland 1 650 tonnes of horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII, VIII a , b , d and e, XII and XIV; whereas fishing for horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII, VIII a, b, d and e, XII and XIV by vessels flying the flag of France and Ireland or registered in France or Ireland must there ­ fore the authorized; Whereas the present state of uptake of the horse mackerel quota allocated to Spain in the waters of ICES divisions V b (EC zone), VI, VII, VIII a, b, d and e, XII and XIV means that the quota transfers in question may be made ; Whereas Regulation (EC) No 1959/97 should therefore be amended, Article 1 Regulation (EC) No 1959/97 is hereby amended as follows: 1 . in the title of Regulation (EC) No 1959/97, after . .Germany', 'France, Ireland' is inserted; 2 . the second paragraph of Article 1 is replaced by the following: 'Fishing for horse mackerel in the waters of ICES divi ­ sions V b (EC zone), VI, VII, VIII a, b, d and e, XII and XIV by vessels flying the flag of a Member State except Spain, Portugal , Germany, France , Ireland and the Netherlands or registered in a Member State except Spain, Portugal, Germany, France, Ireland and the Netherlands is prohibited, as well as the retention on board, transhipment and landing of fish from the stock which are taken by the above vessels after the date of entry into force of this Regulation .' Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 November 1997 . For the Commission Emma BONINO Member of the Commission (') OJ L 261 , 20 . 10 . 1993, p. 1 . (2) OJ L 102, 19 . 4. 1997, p. 1 . 3 OJ L 277, 10 . 10 . 1997, p. 2.